Citation Nr: 1740444	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jamie Olivares, Attorney-at-Law


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1976 and May 1979 to February 1989.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board acknowledges that the Veteran has perfected an appeal for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran requested to appear at a hearing before the Board to discuss this issue, and he has not withdrawn this request.  As the request is still pending, the issue will not be discussed at this time, and will be the subject of a later Board decision, as appropriate. 


FINDING OF FACT

The Veteran's service-connected disabilities are shown to prevent him from securing or following substantially gainful employment.


				CONCLUSION OF LAW

The criteria for a TDIU are met on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), effective December 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation, for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16(b). Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran contends he can no longer work on account of his service-connected disabilities.  His private attorney submitted a brief dated May 10, 2017 indicating that the Veteran is specifically claiming he is unemployable due to service-connected conditions as of December 9, 2015, "not prior to," and that the Veteran would accept that determination.  See Hamilton v. Brown, 4 Vet. App. 528, 544   (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will limit its inquiry to whether a TDIU may be awarded as of December 9, 2015.

From December 9, 2015 to the present day, service connection has been in effect for a thoracolumbar strain with degenerative arthritis, rated at 40 percent disabling; radiculopathy, right lower extremity, rated as 10 percent disabling; radiculopathy, left lower extremity, rated as 10 percent disabling; right wrist tendonitis, rated as 10 percent disabling; tinnitus associated with bilateral sensorineural hearing loss, rating as 10 percent disabling.  His overall combined disability rating is 60 percent.  He does not meet the schedular requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) at any time during this period under review.  

As noted above, the Board is precluded for assigning an extraschedular TDIU in the first instance.  However, in the present case, the RO has already referred this case to the Director of Compensation Service for consideration of whether the Veteran may be awarded an extraschedular TDIU.  Although the Director found that extraschedular TDIU was not warranted, the Board may make now an independent determination on this matter.  See Wages v. McDonald, 27 Vet. App. 233, 239   (2015); Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Veteran has not worked since 2004; however, he contends both on his November 2016 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) as well as in the May 2017 statement from his attorney, that he did not become unemployable due to his service-connected disabilities until December 9, 2015.  The Veteran's work experience includes working in maintenance for several years, and he has no more than a high school education.

In the Veteran's favor is a medical report of Dr. T.L.G., dated December 9, 2015.  In this report, Dr. T.L.G. outlined the severity of the Veteran's lumbar spine and lower extremity radiculopathy disabilities in detail, and ultimately concluded that they were of such severity to warrant an award of individual unemployability.  In the report, the examiner focused on severe levels of limitation of motion, which he analogized to unfavorable ankylosis of the spine.  Although the Board made a finding in its August 2016 decision that the Veteran's entire thoracolumbar spine was not fixed in flexion or extension (warranting a rating higher than 40 percent), the fact remains that Dr. T.L.G. made findings that the Veteran has at times severe impairment in mobility and function due to his spine disability.  Previously, an October 2014 VA examiner pertinently noted that the Veteran's spine conditions impact the Veteran's ability to work by limiting his ability to bend over, lift or carry anything heavy, and sit or stand for a prolonged period of time.  The Veteran has competently and credibly described his due pain symptoms, and his inability to perform physical tasks.

Arguably against the claim is the March 2017 VA examiner's opinion that the Veteran is limited from performing "heavy" physical labor, but would not be limited from performing physical labor involving lifting less than 50 pounds or occasional bending.  The examiner also noted that the Veteran would not be limited from walking or standing or sitting due to his actual back condition.  Although the March 2017 VA examiner clearly reviewed the record, she did not adequately discuss or reconcile previously-explained medical findings indicating that the Veteran could not perform work requiring prolonged sitting or standing (see the October 2014 VA examination report), or that he has little to no range of motion of his back (see the December 2015 report of Dr. T.L.G.). 

Taking into account the findings of Dr. T.L.G., the October 2014 VA examiner, the Veteran's most recent work experience in a labor-intensive job in maintenance, the fact that he has no more than a high school education, and that his back disabilities keep him from being able to sit or stand for long periods of time (arguably precluding sedentary work), the Board resolves all doubt in the Veteran's favor and finds that his service-connected disabilities (in particular, his spine and lower extremity radiculopathies), render him unable to secure or follow a gainful occupation.  A TDIU award is granted on an extraschedular basis, effective the date of Dr. T.L.G.'s medical report, December 9, 2015.  As the Veteran has specifically stated to VA that his claim is for entitlement to TDIU from December 9, 2015, and no earlier (see the May 10, 2017 brief from his attorney), this award constitutes a full grant of the benefit sought on appeal.

ORDER

Entitlement to a TDIU is granted on an extraschedular basis, effective December 9, 2015.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


